07/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0097


                                      DA 20-0097
                                   _________________

JOHN O. MILLER,

             Plaintiff and Appellant,

      v.
                                                                    ORDER
STATE OF MONTANA, MONTANA
BOARD OF PARDONS AND PAROLE,

             Defendant and Appellee.
                                 _________________

       Pursuant to Appellant’s motion for extension if time to file his reply opening brief,
and good cause appearing,
       IT IS ORDERED that the motion for extension of time is GRANTED. Appellant
is directed to file and serve his reply brief on or before August 7, 2020.
       No further extensions will be granted.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                      July 7 2020